TMs is a controversy submitted upon an agreed statement of facts under section 546 of the Civil Practice Act. The question involved is the power of the State under article 18 of the Constitution to issue its housing bonds on the level payment plan. Under tMs plan the serial maturities are so arranged that the total annual charges required for the payment of interest and principal are constant for the entire period in wMch any of the bonds are outstanding, equal amounts paid each year discharge the entire obligation of the State for principal and interest and the amount of principal repaid increases each year to the same extent that interest requirements decline. The plaintiff contends that the State may issue such bonds payable as above set forth. The defendant contends that it may not issue State bonds on tMs plan and that the only permissible method is by the equal annual installment plan whereby an equal amount of principal is payable each year, plus the interest. Under tMs plan the amount of interest payable would decrease each year until the final payment of the principal. The parties have asked an early decision so as to expedite an appeal to the Court of *959Appeals. Judgment rendered for the defendant, without costs, in accordance with the stipulation. Hill, P. J., Bliss, Heffernan, Sehenck and Foster, JJ., concur.